DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application is a 371 of PCT/NO2018/050172 that was filed on     June 29, 2018.
A preliminary amendment was received from the applicant on February 19, 2020.

Drawings
The drawings were received on January 10, 2020.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 10, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


	On line 1 of claim 1, the phrase “Liquid Natural Storage (LNG) tank” has been deleted and replaced with the phrase “Liquid Natural Gas (LNG) storage tank”, as indicated in line 5 of the claim.
	On lines 2-3 of claim 1, the phrase “the cryogenic tank” has been deleted and replaced with the phrase “a cryogenic tank”.

Reasons for Allowance
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance.  The liquid natural gas (LNG) storage tank as claimed is not shown or suggested in the prior art because of the use of a storage tank that includes a steel rod that is integrated with a spacer element and is connected to a double plated membrane at one end, where the other end of said steel rod is attached to a nut that is accessible by means of an opening that is disposed on a side face of said spacer element.
The prior art as disclosed by Han et al. (US 2017/0159888 A1) and Dhellemmes (US 6,374,761) show the use of various anchoring or bearing structures for a wall of an LNG storage tank.  Yang et al. (US 7,819,273) and McCown (US 4,170,952 and US 4,116,150) also disclose various cryogenic insulation systems for LNG storage tanks.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685.  The examiner can normally be reached on Monday to Friday 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARS A OLSON/Primary Examiner, Art Unit 3617